Exhibit 10.2

AMENDMENT NO. 2

TO

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of March 10, 2017, by and among CONNECTURE, INC. (“Connecture”),
DESTINATIONRX, Inc. (“DestinationRX” and together with Connecture, collectively,
the “Borrowers”), the Lenders (as defined below) party hereto and Wells Fargo
Bank, National Association (in its individual capacity, “Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (as each such term is defined in the Credit Agreement referred to
below) (in such capacity, together with its successors and assigns, the
“Agent”).  Capitalized terms used in this Amendment (including the Recitals), to
the extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

RECITALS

WHEREAS, the Borrowers are party to that certain Amended and Restated Credit
Agreement, dated as of June 8, 2016 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrowers, the Agent and the lenders party thereto from time to time
(collectively, the “Lenders”), pursuant to which the Lenders have made certain
loans and financial accommodations available to the Borrowers;

WHEREAS, the Borrowers have requested that the Agent and the Lenders make
certain amendments to the Credit Agreement; and

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Credit Agreement on the terms and conditions expressly set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.Amendments to Credit Agreement.  Effective as of the Amendment No. 2 Effective
Date (as defined below), the Credit Agreement shall be amended as follows:

(a).Section 2.2 of the Credit Agreement shall be amended by deleting the table
contained therein in its entirety and replacing such table with the following
table in lieu thereof:

Date

Installment Amount

March 31, 2018

$1,312,500

June 30, 2018

$1,312,500

September 30, 2018

$1,312,500

December 31, 2018

$1,312,500

March 31, 2019

$1,312,500

EAST\140750151.5

DB1/ 90990661.9

 

 

 

--------------------------------------------------------------------------------

 

June 30, 2019

$1,312,500

September 30, 2019

$1,312,500

December 31, 2019

$1,312,500

March 31, 2020

$1,312,500

June 30, 2020

$1,312,500

September 30, 2020

$1,312,500

December 31, 2020

$1,312,500

March 31, 2021

$1,312,500

 

(b).Clause (b)(i) of Section 2.3 of the Credit Agreement shall be amended by
deleting the amount “$1,000,000” and substituting the amount “$500,000” in lieu
thereof.

(c).Clause (e)(v) of Section 2.4 of the Credit shall be amended and restated in
its entirety to read as follows:

“(v)Excess Cash Flow.  Within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, commencing with the delivery to
Agent of the financial statements for Borrowers’ fiscal year ended December 31,
2016 or, if such financial statements are not delivered to Agent on the date
such statements are required to be delivered pursuant to Section 5.1, within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 5.1, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to (i)
(A) for fiscal year ending December 31, 2016, 50% of the Excess Cash Flow of the
Borrowers and their Subsidiaries for such fiscal year; and (B) for each fiscal
year of the Borrowers thereafter, 75% of the Excess Cash Flow of the Borrowers
and their Subsidiaries for such fiscal year, in each case, minus (ii) any
voluntary prepayments of the Term Loan made during such fiscal year; provided,
that any Excess Cash Flow payment made pursuant to this Section 2.4(e)(v) shall
exclude the portion of Excess Cash Flow that is attributable to the target of a
Permitted Acquisition and that accrued prior to the closing date of such
Permitted Acquisition.”

 

(d).Section 2.6 of the Credit Agreement shall be amended by adding the following
new clause in the appropriate alphabetical order therein:

“(g)PIK Interest and PIK Component.  In addition to the interest which accrues
on the Obligations pursuant to clauses (a) and (c) above, from and after the
Amendment No. 2 Effective Date, additional interest shall accrue on all
Obligations (except for undrawn Letters of Credit) at a per annum rate equal to
the PIK Interest. Notwithstanding anything to the contrary contained herein or
any other Loan Document, the PIK Interest that accrues pursuant to this clause
shall be paid-in-kind by increasing the outstanding principal balance of the
Term Loan as of the date on which the payment of such PIK Interest is due
hereunder in an amount equal to such accrued PIK Interest.  Any such PIK
Interest capitalized pursuant to the foregoing sentence (the “PIK Component”)
shall

2

--------------------------------------------------------------------------------

 

constitute principal of the Term Loan and a portion of the Obligations for all
purposes under this Agreement, shall be payable in cash in immediately available
funds as part of the principal of the Term Loan on the Maturity Date (or, if
earlier, the date of the acceleration of the Term Loan in accordance with the
terms hereof), and shall bear interest at the rate applicable to the Term Loan.”

(e).Clause (b)(i) of Section 2.11 of the Credit Agreement shall be amended by
deleting the amount “$1,250,000” and substituting the amount “$500,000” in lieu
thereof.

(f).Clause (c) of Section 6.7 of the Credit Agreement shall be amended by
deleting each instance of the amount “$10,000,000” contained therein and
substituting the amount “$15,000,000” in lieu thereof.

(g).Section 7 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will:

(a)Liquidity.  (i) From the Closing Date to the Amendment No. 1 Effective Date,
maintain Liquidity at all times in an amount of not less than $10,000,000, (ii)
from the Amendment No. 1 Effective Date to February 28, 2017, maintain Liquidity
at all times in an amount of not less than $11,500,000, (iii) from and after
March 1, 2017 to March 31, 2018, maintain Liquidity at all times in an amount of
not less than $1,500,000, and (iv) from and after April 1, 2018, maintain
Liquidity at all times in an amount of not less than $15,000,000.”

(b)EBITDA.

 

(i)Achieve EBITDA, measured quarterly on a trailing twelve-month basis at the
end of each quarter, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:  

 

EBITDA

For the trailing twelve month period ending on:

$500,000

September 30, 2016

($12,000,000)

December 31, 2016

($3,000,000)

March 31, 2018

$8,000,000

June 30, 2018

$8,000,000

September 30, 2018

$9,000,000

December 31, 2018

$9,000,000

March 31, 2019

3

--------------------------------------------------------------------------------

 

$9,000,000

June 30, 2019

$9,000,000

September 30, 2019

$10,000,000

December 31, 2019

$10,000,000

March 31, 2020

$10,000,000

June 30, 2020

$10,000,000

September 30, 2020

$15,000,000

December 31, 2020

$15,000,000

March 31, 2021

 

(ii)Achieve EBITDA, measured quarterly (A) on a trailing three-month basis for
the quarter ending on March 31, 2017, of at least ($4,000,000), (B) on a
trailing six-month basis for the quarter ending on June 30, 2017, of at least
($8,000,000), (C) on a trailing nine-month basis for the quarter ending on
September 30, 2017, of at least ($7,250,000), and (D) on a trailing twelve-month
basis ending on December 31, 2017, of at least ($3,000,000).

For the avoidance of doubt, the parties hereby acknowledge and agree that the
foregoing replaces Section 7 effective as of December 31, 2016 and that the
covenants set forth above shall be operative to determine compliance with
Section 7 from and after December 31, 2016.

(h).The definition of “Permitted Indebtedness” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting (i) the comma at the end of
clause (t) thereof and substituting “, and” in lieu thereof, (ii) “, and” at the
end of clause (u) thereof and substituting a period in lieu thereof, and (iii)
clause (v) thereof in its entirety.

(i).The definition of “Permitted Investments” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting (i) the comma at the end of
clause (n) thereof and substituting “, and” in lieu thereof, (ii) “, and” at the
end of clause (o) thereof and substituting a period in lieu thereof, and (iii)
clause (p) thereof in its entirety.

(j).Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“ “Amendment No. 2 Effective Date” means March 10, 2017.”

“ “Budget” has the meaning set forth in Schedule 5.1 to the Credit Agreement.”

“ “PIK Component” has the meaning set forth in Section 2.6(g).”

“ “PIK Interest” means two and a half percent (2.5%).”

 

4

--------------------------------------------------------------------------------

 

(k).Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety by replacing such Schedule with Schedule C-1 attached hereto as Annex
A.

(l).Schedule 5.1 of the Credit Agreement is hereby amended and restated in its
entirety by replacing such Schedule with Schedule 5.1 attached hereto as Annex
B.

2.Conditions Precedent to Effectiveness of this Amendment.  This Amendment shall
not become effective until the date on which all of the following conditions
precedent shall have been satisfied in the sole discretion of Agent or waived by
Agent (the “Amendment No. 2 Effective Date”):

(a)Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b)Agent shall have received evidence in form and substance satisfactory to
Agent that the Administrative Borrower has received substantially concurrently
herewith at least $17,500,000 from the issuance of Equity Interests of the
Administrative Borrower to each Permitted Holder and Chrysalis Ventures pursuant
to the terms of that certain Investment Agreement, dated as of the date hereof,
by and among Administrative Borrower, each Permitted Holder and Chrysalis
Ventures, and on terms and conditions satisfactory to the Agent.

(c)The Agent (or its designee) shall have received a retainer in the amount of
$100,000 in connection with the engagement of the Agent’s Financial Advisor (as
defined below) on or prior to the date hereof.

(d)On or prior to the Amendment No. 2 Effective Date, the Agent shall have
received an amount equal to $623,552.79 as a repayment of the outstanding
Revolving Loans.

(e)The Agent shall have received (i) a rolling 13-week cash flow forecast of the
Borrowers and their Subsidiaries for the succeeding thirteen (13) week period as
of the Amendment No. 2 Effective Date, and (ii) a certificate signed by the
chief financial officer of the Administrative Borrower to the effect that such
cash flow forecast is true and correct, in each case, in form, substance and in
such detail as is reasonably satisfactory to the Agent.

(f)The Agent shall have received a detailed report in form and substance
reasonably satisfactory to Agent regarding the Borrowers’ and their
Subsidiaries’ cash and Cash Equivalents, including a list of all accounts with
account numbers and identifying all accounts which are subject to Control
Agreements, and an indication of which accounts constitute Qualified Cash and
which accounts do not constitute Qualified Cash, in each case, as of the
Amendment No. 2 Effective Date.

(g)The representations and warranties set forth herein and in the Loan Documents
(other than any such representations or warranties that, by their terms, are
specifically made as of a date other than the date hereof) must be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any portion of any representation and warranty that is
already qualified or modified by materiality in the text thereof).

(h)Agent shall have received all other documents and legal matters in connection
with the transactions contemplated by this Amendment and such documents shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

5

--------------------------------------------------------------------------------

 

3.Representations and Warranties.  Each Borrower represents and warrants to
Agent and the Lenders as follows:

(a)Authority.  Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a
party.  The execution, delivery and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower.  No other corporate
proceedings are necessary to consummate such transactions.

(b)Enforceability.  This Amendment has been duly executed and delivered by each
Borrower.  This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

(c)Representations and Warranties.  The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof as though made on and as of the date
hereof.

(d)No Default.  After giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default or Event of Default.

(e)Taxes. The Loan Parties do not believe that the amendments made pursuant to
this Amendment shall be treated as a “significant modification” of the Revolving
Loans under Treasury Regulation Section 1.1001-3 and as such the Revolving Loans
should still constitute a grandfathered obligation for the purposes of
FATCA.  The Loan Parties shall jointly and severally indemnify the Agent and
Lenders, and hold them harmless from, any and all losses, claims, damages,
liabilities and related expenses, including taxes and the fees, charges and
disbursements of any counsel for any of the foregoing, arising in connection
with the Agent’s and Lenders’ treating, for purposes of determining withholding
Taxes imposed under FATCA, the Revolving Loans as modified hereby as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).  

4.Agent’s Financial Advisor.  The Agent and the Lenders shall be entitled to
engage (either directly or through the Agent’s counsel) a financial advisor (the
“Agent’s Financial Advisor”).  The scope of the engagement shall be determined
by the Agent in its sole discretion.  The Borrowers agree to pay all reasonable
and documented fees and expenses of the Agent’s Financial Advisor, with such
fees and expenses to be payable upon demand, and all such amounts shall
constitute “Obligations” under the Loan Documents and be secured by the
Collateral.  The Borrowers shall, and shall direct and cause their Subsidiaries,
affiliates and representatives to, fully cooperate with the Agent’s Financial
Advisor and make their books, records and other data sources and their
respective officers, directors, shareholders, advisors and other personnel
available to the Agent’s Financial Advisor in accordance with Section 5.7 of the
Credit Agreement.  Agent agrees that it will advise the Administrative Borrower
at any time that its fees and disbursements of the Agent’s Financial Advisor
exceed $250,000.

6

--------------------------------------------------------------------------------

 

5.Expenses.  The Borrowers shall pay all reasonable out-of-pocket fees, costs
and expenses incurred by the Agent in connection with this Amendment or
otherwise due and payable pursuant to the Credit Agreement, including, without
limitation, legal fees and expenses of counsel to the Agent, and the reasonable
and documented fees and expenses of the Agent’s Financial Advisor in accordance
with Section 4 above.  

6.Choice of Law.  The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

7.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

8.Reference to and Effect on the Loan Documents.

(a)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b)Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of each Borrower to Agent and
Lenders without defense, offset, claim or contribution.

(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent or any Lender under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

9.Ratification.  Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.

10.Estoppel.  To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that, after
giving effect to this Amendment, as of the date hereof, there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of any Borrower as against Agent or any Lender with respect to the
Obligations.

11.Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

12.Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity,

7

--------------------------------------------------------------------------------

 

legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

13.Release; Covenant Not to Sue.  

(a)Each of the Borrowers hereby absolutely and unconditionally releases and
forever discharges Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing
(each a “Released Party”), from any and all known claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured; provided
that, in each case, the foregoing release shall not apply to claims of fraud or
willful misconduct. Each of the Borrowers understands, acknowledges and agrees
that this release may be pleaded as a full and complete defense and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.

(b)Each of the Borrowers, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Borrower pursuant to the above release.  If any Borrower or any of its
successors, assigns or other legal representations violates the foregoing
covenant, each Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

14.Submission of Amendment.  The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

 

 

 

 

 

CONNECTURE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent E. Estrada

 

 

Name:

Vincent E. Estrada

 

 

Title:

Chief Financial Officer

 

 

DESTINATIONRX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent E. Estrada

 

 

Name:

Vincent E. Estrada

 

 

Title:

Chief Financial Officer

 

 

 

 



[Connecture – Signature Page to Amendment No. 2 to Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Lender and as Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrea Bernard

 

 

Name:

Andrea Bernard

 

 

Title:

Managing Director

 

 

 

[Connecture – Signature Page to Amendment No. 2 to Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------

 

RATIFICATION OF OBLIGATIONS

 

Each of the undersigned hereby joins in this Amendment to evidence its consent
to the execution by the Borrowers, to agree to be bound by the provisions of
this Amendment to the extent applicable to each of the undersigned, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to the Credit Agreement (as amended hereby), to
acknowledge that without such consent and confirmation, Agent and Lenders would
not execute this Amendment, and to agree that each of the Loan Documents remain
in full force and effect, and each of the undersigned confirms and ratifies all
of its obligations under each Loan Document (as amended hereby) to which it is a
party.

 

CONNECTEDHEALTH, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent E. Estrada

 

 

Name:

Vincent E. Estrada

 

 

Title:

Chief Financial Officer

 

 

INSURIX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent E. Estrada

 

 

Name:

Vincent E. Estrada

 

 

Title:

Chief Financial Officer

 

 

RXHEALTH INSURANCE AGENCY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent E. Estrada

 

 

Name:

Vincent E. Estrada

 

 

Title:

Chief Financial Officer

 

 

 

[Connecture – Signature Page to Amendment No. 2 to Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------

 

ANNEX A

 

Schedule C-1 to Credit Agreement

 

Please see attached.

 




 

--------------------------------------------------------------------------------

Schedule C-1

 

Commitments

 

Lender

Revolver Commitment

Term Loan Commitment

Total Commitment

Wells Fargo Bank, National Association

$500,000

$35,000,000

$35,500,000

All Lenders

$500,000

$35,000,000

$35,500,000

 

S-2

amendment to credit agreement

 

--------------------------------------------------------------------------------

ANNEX B

 

Schedule 5.1

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

As soon as available, but in any event on Thursday of every calendar week,

(a)a rolling 13-week cash flow forecast of the Borrowers and their Subsidiaries
for the succeeding thirteen (13) week period (a “Budget”), together with (i) a
comparison of the prior Budget for the applicable periods showing actual
performance and any variance of such actual performance from the projected
performance in such Budget for such periods and (ii) a certificate signed by the
chief financial officer of the Administrative Borrower to the effect that such
information is true and correct, in each case, in form, substance and in such
detail as is reasonably satisfactory to the Lenders,

As soon as available, but in any event on Friday of every calendar week,

(b)a detailed report in form and substance satisfactory to Agent regarding the
Borrowers’ and their Subsidiaries’ cash and Cash Equivalents, including a list
of all accounts with account numbers and identifying all accounts which are
subject to Control Agreements, and an indication of which accounts constitute
Qualified Cash and which accounts do not constitute Qualified Cash,

As soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of the Administrative Borrower’s fiscal quarters) after
the end of each month, during the Administrative Borrower’s fiscal years,

(c)an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity (prepared on an as
billed basis and GAAP basis) covering the Administrative Borrower’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management, and

(d)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA1 to the extent applicable,

 

1

Borrowers’ calculations to arrive at the EBITDA figure shall conform to the
definition as set forth in Schedule 1.1.

 

 

--------------------------------------------------------------------------------

As soon as available, but in any event within 45 days after the end of each
fiscal quarter, during the
Administrative Borrower’s fiscal years,

(e)a backlog report detailing all contracts which have been executed but not yet
performed, and segmented by estimated period of recognition,

(f)a bookings report for the following (i) prior month by revenue type, and (ii)
trailing twelve months by revenue type, and

(g)attrition data for the prior fiscal quarter consistent with what was
previously provided to the extent not included in any publicly filed financial
statements of the Administrative Borrower,

 

As soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Administrative Borrower ending June 30 and December 31:

(h)a sales pipeline report by prospect including the probability of close for
each prospect (and grouped by probability),

(i)a detailed list of Borrower’s customers including contract expiration dates
and annualized recurring revenue contribution, and

(j)a summary report showing (A) all deferred revenues as set forth in each
Borrower’s and their respective Subsidiaries’ balance sheet for the prior month,
(B) the portion of such deferred revenues that will be earned during the next
four fiscal quarters, and (C) the portion of such deferred revenues that will be
earned on or after the date one year following the date of such balance sheet,

 

--------------------------------------------------------------------------------

As soon as available, but in any event within 90 days after the end of the
Administrative Borrower’s fiscal years,

(k)consolidated and consolidating financial statements of the Administrative
Borrower and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management),

(l)a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable,

(m)a detailed calculation of Excess Cash Flow, and

(n)a Perfection Certificate or a supplement to the Perfection Certificate,

As soon as available, but in any event within  30 days prior to the start of the
Administrative Borrower’s fiscal years,

(o)copies of the Administrative Borrower’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming fiscal year, month by month fiscal quarter by fiscal quarter,
certified by the chief financial officer of the Administrative Borrower as being
such officer’s good faith estimate of the financial performance of the
Administrative Borrower during the period covered thereby.

If and when filed by a Borrower,

(p)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(q)any other filings made by such Borrower with the SEC, and

(r)any other information that is provided by such Borrower to its

 

 

 



 

--------------------------------------------------------------------------------

 

 

shareholders generally.

Promptly, but in any event within 5 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

(s)notice of such event or condition and a statement of the curative action
that such Borrower proposes to take with respect thereto,

Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on a Borrower or any of its
Subsidiaries,

(t)notice of all actions, suits, or proceedings brought by or against
such  Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect,

Upon the request of Agent,

(u)any other information reasonably requested relating to the financial
condition of either Borrower or its respective Subsidiaries, and

(v)Such other reports, including but not limited to a summary aging of the
Borrowers’ Accounts, and a summary aging, by vendor, of Borrowers’ accounts
payable, and any book overdrafts, and as to the Collateral or the financial
condition of the Borrowers and their Subsidiaries, as Agent may reasonably
request.

 

 

 